Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 29 Oct 2021.
Claims 1-9 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-9 recite methods. This is a statutory category. 
Step 2A, prong 1: Independent claim 1 recites method for determining a variable per unit price of product based on an ordered quantity of the product, the method comprising: receiving the ordered quantity of the product from a user; comparing the ordered quantity with a plurality of price break points, wherein each price break point corresponds to a price level for the product; determining that the ordered quantity lies between two adjacent price break points; and calculating the per unit price corresponding to the ordered quantity by using a linear curve between the price levels corresponding to the identified price break points. Independent claim 7 recites a method for determining a variable per unit price of product based on an ordered quantity of the product, the method comprising: receiving the ordered quantity of the product from a user; comparing the ordered quantity with a plurality of price break points, wherein each price break point corresponds to a price level for the product; determining that the ordered quantity lies between an upper bounding quantity price break point and a lower bounding quantity price break point, the upper bounding quantity price break point having an upper bounding price point, and the lower bounding quantity price break point having a lower bounding price point; and calculating the per unit price according to the following formula: PU = PPL – ((PPL-PPH)/(QH-QL))*(U-QL), wherein U = the ordered quantity of the product from a user; QH = the upper bounding quantity price break point; QL = the lower bounding quantity price break point; PPH = the upper bounding price point; PPL = the lower bounding price point; and PU = the per unit price. Determining a price is a fundamental economic practice, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, claim 7 recites performing the fundamental economic practice using a formula, which falls within the “mathematical concepts” grouping of abstract ideas. Therefore, claims 1 and 7 recite abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea. The additional elements in both claim 1 and claim 7 are the user interface and the processor. A processor is a generic computing element. Applicant’s originally filed specification discloses that the user interface may be “a mobile phone, a personal computer, etc.” in paragraph [0021]. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract ideas with additional rules for determining the price, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 2 recites determining a price drop for each unit increment of quantity of the product between the two identified price break points by using the linear curve and determining the unit price corresponding to the ordered quantity by using the price drop. Claims 3, 5, and 8 recite that the product includes two or more variable characteristics. Claims 4, 6, and 9 recite that the variable characteristics are one or more of a color of the product, a color of a component of the product, or a size of the product. All of these are additional factors or rules for determining the price, which is a fundamental economic practice, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite elements other than those recited in the independent claims, and they are therefore subject to the same analysis claims 1 and 7. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20120203650 to Burlin (“Burlin”).
Claim 1
Burlin discloses the following elements:
A method for determining a variable per unit price of product based on an ordered quantity of the product, the method comprising: (Abs: a method for volume pricing)
receiving, via a user interface, the ordered quantity of the product from a user; ([0053] purchase orders are received from potential buyers over a communication network; see fig. 1, [0020]-[0021] customer accesses system via customer computer; [0056] final price is determined based on total number of purchase orders received)
comparing, by a processor, the ordered quantity with a plurality of price break points, wherein each price break point corresponds to a price level for the product; (Table 1, [0026] each of the prices in table 1 comprise "price points" or "price breaks", or "price groups" i.e., a discounted price vs. the previous price point; [0053] purchase orders are received; [0054] processor uses the refined volume pricing information stored to determine the final purchase price based on the total number of products or services sold; [0043] refined volume pricing information uses a linear equation to determine prices between given price points and/or volume groups
determining, by the processor, that the ordered quantity lies between two adjacent price break points; ([0032] each unit of products or services sold is given a greater discount than the previous unit sold; this is accomplished by calculating a discount rate equal to the difference in price between volume groups divided by the difference in the number of units (or an approximate number of units) between groups; [0054] processor uses the refined volume pricing information stored to determine the final purchase price based on the total number of products or services sold; [0043] refined volume pricing information uses a linear equation to determine prices between given price points and/or volume groups; [0027] refined volume pricing information uses the volume pricing information to generate prices for quantities other than what is prescribed in the volume pricing information, e.g. a quantity of 43 when the tables have quantities such as 10, 50, or 100 (see tables 1 and 2))
and calculating, by the processor, the per unit price corresponding to the ordered quantity by using a linear curve between the price levels corresponding to the identified price break points. ([0054] processor uses the refined volume pricing information stored to determine the final purchase price based on the total number of products or services sold; [0043] refined volume pricing information uses a linear equation to determine prices between given price points and/or volume groups; [0027] refined volume pricing information uses the volume pricing information to generate prices for quantities other than what is prescribed in the volume pricing information, e.g. a quantity of 43 when the tables have quantities such as 10, 50, or 100 (see tables 1-3))
Claim 2
Burlin discloses the elements of claim 1, above. Burlin also discloses:
wherein the processor determines a price drop for each unit increment of quantity of the product between the two identified price break points by using the linear curve and determines the unit price corresponding to the ordered quantity by using the price drop. (see tables 1 and 3; [0032] each unit of products or services sold is given a greater discount than the previous unit sold; this is accomplished by calculating a discount rate equal to the difference in price between volume groups divided by the difference in the number of units (or an approximate number of units) between groups; [0034] for volume group 2 (units 10-49), the discount rate is equal to 2.5% ($900-$800=$100, divided by 50-10=40); [0037] the price for each unit is calculated by subtracting the minimum number of units to achieve a price reduction as specified in the volume pricing information from the nth unit sold, multiplied by the discount rate associated with the particular volume group; [0037]-[0038] referring back to Table 1, to calculate the price of the 12th unit, the following would be used: $900-(12-10)*2.5=$895 where $900 is the price listed as the discount price for a quantity of 10 units (i.e., the price associated with volume group 2 in accordance with the given volume pricing information), 12 is the unit number whose price is being determined, 10 is the minimum unit number of volume group 2, and 2.5 is the discount rate, calculated above. According to the formula, the price of the 12th unit is $895)
Claim 7
Burlin discloses the following elements:
A method for determining a variable per unit price of product based on an ordered quantity of the product, the method comprising: (Abs: a method for volume pricing)
receiving, via a user interface, the ordered quantity of the product from a user; ([0053] purchase orders are received from potential buyers over a communication network; see fig. 1, [0020]-[0021] customer accesses system via customer computer; [0056] final price is determined based on total number of purchase orders received)
comparing, by a processor, the ordered quantity with a plurality of price break points, wherein each price break point corresponds to a price level for the product; (Table 1, [0026] each of the prices in table 1 comprise "price points" or "price breaks", or "price groups" i.e., a discounted price vs. the previous price point; [0053] purchase orders are received; [0054] processor uses the refined volume pricing information stored to determine the final purchase price based on the total number of products or services sold; [0043] refined volume pricing information uses a linear equation to determine prices between given price points and/or volume groups
determining, by the processor, that the ordered quantity lies between an upper bounding quantity price break point and a lower bounding quantity price break point, the upper bounding quantity price break point having an upper bounding price point, and the lower bounding quantity price break point having a lower bounding price point; ([0032] each unit of products or services sold is given a greater discount than the previous unit sold; this is accomplished by calculating a discount rate equal to the difference in price between volume groups divided by the difference in the number of units (or an approximate number of units) between groups; [0054] processor uses the refined volume pricing information stored to determine the final purchase price based on the total number of products or services sold; [0043] refined volume pricing information uses a linear equation to determine prices between given price points and/or volume groups; [0027] refined volume pricing information uses the volume pricing information to generate prices for quantities other than what is prescribed in the volume pricing information, e.g. a quantity of 43 when the tables have quantities such as 10, 50, or 100; see tables 1 and 2, showing that each grouping has an upper and lower quantity and each quantity has a corresponding price point)
and calculating, by the processor, the per unit price according to the following formula: PU = PPL – ((PPL-PPH)/(QH-QL))*(U-QL), wherein U = the ordered quantity of the product from a user; QH = the upper bounding quantity price break point; QL = the lower bounding quantity price break point; PPH = the upper bounding price point; PPL = the lower bounding price point; and PU = the per unit price. ([0054] processor uses the refined volume pricing information stored to determine the final purchase price based on the total number of products or services sold; [0043] refined volume pricing information uses a linear equation to determine prices between given price points and/or volume groups; [0027] refined volume pricing information uses the volume pricing information to generate prices for quantities other than what is prescribed in the volume pricing information, e.g. a quantity of 43 when the tables have quantities such as 10, 50, or 100 (see tables 1-3); [0037] the price for each unit is calculated by subtracting the minimum number of units to achieve a price reduction as specified in the volume pricing information from the nth unit sold, multiplied by the discount rate associated with the particular volume group; [0037]-[0038] referring back to Table 1, to calculate the price of the 12th unit, the following would be used: $900-(12-10)*2.5=$895 where $900 is the price listed as the discount price for a quantity of 10 units (i.e., the price associated with volume group 2 in accordance with the given volume pricing information), 12 is the unit number whose price is being determined, 10 is the minimum unit number of volume group 2, and 2.5 is the discount rate, calculated above. According to the formula, the price of the 12th unit is $895)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20120203650 to Burlin (“Burlin”) in view of U.S. Patent Publication No. 20160078525 to Moschella et. al. (“Moschella”).
Claims 3 and 8
Burlin discloses the elements of claims 1 and 7, above. Burlin also discloses that the purchase order may include customer-specific requests, such as a maximum price that the buyer is willing to pay in [0053]. Burlin does not explicitly disclose that the product includes two or more variable characteristics. However, Moschella discloses:
wherein the product includes two or more variable characteristics. ([0046] purchase request may include characteristics such as model, year, make, size, and/or color; [0063] consumer’s request may include product type, desired price, time frame, desired condition and… other desired characteristics about the product including model number, color, size, and other such characteristics)
Burlin discloses a method for linear determination of price at volume based on price breaks for volume groups as disclosed above, and that the purchase orders may include customer-specific information about the good or service to be ordered. Moschella discloses that the purchase request may include customer-specific information such as characteristics about the product, including any or all of year, make, size, and color. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the customer-specific purchase order information of Burlin the customer-specific product characteristics as taught by Moschella in order to determine “if a vendor is promoting a particular product and there are two or more groups requesting the same or a similar product” and, if so, “link the offers together such that the vendor may fulfill each request.” Moschella, paragraph [0062]. 
Claims 4 and 9
Burlin in view of Moschella discloses the elements of claims 3 and 8, above. Burlin also discloses that the purchase order may include customer-specific requests, such as a maximum price that the buyer is willing to pay in [0053]. Burlin does not explicitly disclose that the product includes two or more variable characteristics. However, Moschella discloses:
wherein the variable characteristics include one or more of the following: a color of the product, a color of a component of the product, or a size of the product. ([0046] purchase request may include characteristics such as model, year, make, size, and/or color; [0063] consumer’s request may include product type, desired price, time frame, desired condition and… other desired characteristics about the product including model number, color, size, and other such characteristics)
Burlin discloses a method for linear determination of price at volume based on price breaks for volume groups as disclosed above, and that the purchase orders may include customer-specific information about the good or service to be ordered. Moschella discloses that the purchase request may include customer-specific information such as characteristics about the product, including any or all of year, make, size, and color. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the customer-specific purchase order information of Burlin the customer-specific product characteristics as taught by Moschella in order to determine “if a vendor is promoting a particular product and there are two or more groups requesting the same or a similar product” and, if so, “link the offers together such that the vendor may fulfill each request.” Moschella, paragraph [0062]. 
Claim 5
Burlin discloses the elements of claim 2, above. Burlin also discloses that the purchase order may include customer-specific requests, such as a maximum price that the buyer is willing to pay in [0053]. Burlin does not explicitly disclose that the product includes two or more variable characteristics. However, Moschella discloses:
wherein the product includes two or more variable characteristics. ([0046] purchase request may include characteristics such as model, year, make, size, and/or color; [0063] consumer’s request may include product type, desired price, time frame, desired condition and… other desired characteristics about the product including model number, color, size, and other such characteristics)
Burlin discloses a method for linear determination of price at volume based on price breaks for volume groups as disclosed above, and that the purchase orders may include customer-specific information about the good or service to be ordered. Moschella discloses that the purchase request may include customer-specific information such as characteristics about the product, including any or all of year, make, size, and color. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the customer-specific purchase order information of Burlin the customer-specific product characteristics as taught by Moschella in order to determine “if a vendor is promoting a particular product and there are two or more groups requesting the same or a similar product” and, if so, “link the offers together such that the vendor may fulfill each request.” Moschella, paragraph [0062]. 
Claim 6
Burlin in view of Moschella discloses the elements of claim 5, above. Burlin also discloses that the purchase order may include customer-specific requests, such as a maximum price that the buyer is willing to pay in [0053]. Burlin does not explicitly disclose that the product includes two or more variable characteristics. However, Moschella discloses:
wherein the variable characteristics include one or more of the following: a color of the product, a color of a component of the product, or a size of the product. ([0046] purchase request may include characteristics such as model, year, make, size, and/or color; [0063] consumer’s request may include product type, desired price, time frame, desired condition and… other desired characteristics about the product including model number, color, size, and other such characteristics)
Burlin discloses a method for linear determination of price at volume based on price breaks for volume groups as disclosed above, and that the purchase orders may include customer-specific information about the good or service to be ordered. Moschella discloses that the purchase request may include customer-specific information such as characteristics about the product, including any or all of year, make, size, and color. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the customer-specific purchase order information of Burlin the customer-specific product characteristics as taught by Moschella in order to determine “if a vendor is promoting a particular product and there are two or more groups requesting the same or a similar product” and, if so, “link the offers together such that the vendor may fulfill each request.” Moschella, paragraph [0062]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628